804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis Ray KIDD, Plaintiff-Appellant,v.Robert O'NEILL;  Mike Lomonaco;  Fairfax County PoliceDepartment, Defendants-Appellees.
No. 86-6599.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1986.Decided Nov. 10, 1986.

Before PHILLIPS, ERVIN and CHAPMAN, Circuit Judges.
Dennis Ray Kidd, appellant pro se.
Edward Everett Rose, for appellees.
PER CURIAM:


1
Dennis Ray Kidd filed a claim pursuant to 42 U.S.C. Sec. 1983, alleging that police officers used excessive force in attempting to arrest him.  Initially, the district court entered summary judgment in favor of defendants.  On appeal to this court, we remanded for further proceedings, finding that a claim of excessive force could state a constitutional deprivation.   Kidd v. O'Neil, 774 F.2d 1252 (4th Cir.1985).  The district court conducted a trial and the jury found for the defendants.  Kidd appeals.


2
We have reviewed the record before us and the jury instructions.  Finding no error, we affirm the judgment entered on the jury's verdict.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


3
AFFIRMED.